 



EXHIBIT 10.G
EL PASO CORPORATION
SUPPLEMENTAL BENEFITS PLAN
Amended and Restated Effective as of December 7, 2001

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
SECTION 1
  PURPOSES     1  
 
           
SECTION 2
  DEFINITIONS     1  
2.1
  Beneficiary     1  
2.2
  Board     1  
2.3
  Change in Control     1  
2.4
  Code     2  
2.5
  Company     2  
2.6
  Deferred Compensation Plans     2  
2.7
  Employer     3  
2.8
  Management Committee     3  
2.9
  Participant     3  
2.10
  Pension Plan     3  
2.11
  RSP     3  
2.12
  Surviving Spouse     3  
 
           
SECTION 3
  ADMINISTRATION     3  
3.1
  Management Committee     3  
 
           
SECTION 4
  PARTICIPANTS     4  
4.1
  Participants     4  
 
           
SECTION 5
  BENEFITS     4  
5.1
  Supplemental Pension Benefits     4  
5.2
  Supplemental RSP Benefits     5  
5.3
  Other Supplemental Benefits     6  
5.4
  Time and Manner of Payment     6  
5.5
  Determination of Supplemental Pension Benefit Payments     7  
5.6
  Provisions Regarding Certain Former Sonat Employees     8  
5.7
  Provisions Regarding Certain Former Coastal Employees     10  
 
           
SECTION 6
  GENERAL PROVISIONS     11  
6.1
  Unfunded Obligation     11  
6.2
  Discretionary Investment by Company     11  
6.3
  Incapacity of Participant, Surviving Spouse or Beneficiary     12  
6.4
  Nonassignment     12  
6.5
  No Right to Continued Employment     12  
6.6
  Withholding Taxes     12  
6.7
  Termination and Amendment     13  
6.8
  ERISA Exemption     13  
6.9
  Applicable Law     13  

 

El Paso Corporation
Supplemental Benefits Plan   Table of Contents

- i -



--------------------------------------------------------------------------------



 



EL PASO CORPORATION
SUPPLEMENTAL BENEFITS PLAN
Amended and Restated Effective as of December 7, 2001
SECTION 1 PURPOSES
     The purposes of the El Paso Corporation Supplemental Benefits Plan (the
“Plan”) are to attract and retain exceptional executives by providing retirement
or termination benefits to selected officers and key management employees of
outstanding competence. This Plan is effective January 15, 1992.
SECTION 2 DEFINITIONS
     For purposes of this Plan, the following terms shall have the meanings
indicated:
2.1 Beneficiary
     “Beneficiary” means the individual(s) designated by a Participant to
receive benefits from this Plan in the event of his or her death. If no
designated Beneficiary survives the Participant, the Beneficiary shall be the
person or persons in the first of the following classes who survive the
Participant:

  (a)   spouse at date of death,     (b)   descendants, per stirpes,     (c)  
parents,     (d)   brothers and sisters,     (e)   estate.

2.2 Board
     “Board” means the Board of Directors of the Company.
2.3 Change in Control
     A “Change in Control” shall be deemed to occur:
     (a) if any person (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
 

El Paso Corporation
Supplemental Benefits Plan   Page 1

 



--------------------------------------------------------------------------------



 



directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities;
     (b) upon the first purchase of the Company’s Common Stock pursuant to a
tender or exchange offer (other than a tender or exchange offer made by the
Company);
     (c) upon the approval by the Company’s stockholders of a merger or
consolidation, a sale or disposition of all or substantially all of the
Company’s assets or a plan of liquidation or dissolution of the Company; or
     (d) if, during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company cease
for any reason to constitute at least a majority thereof, unless the election or
nomination for the election by the Company’s stockholders of each new director
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of the period.
     Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur if the Company either merges or consolidates with or into another company
or sells or disposes of all or substantially all of its assets to another
company, if such merger, consolidation, sale or disposition is in connection
with a corporate restructuring wherein the stockholders of the Company
immediately before such merger, consolidation, sale or disposition own, directly
or indirectly, immediately following such merger, consolidation, sale or
disposition at least eighty percent (80%) of the combined voting power of all
outstanding classes of securities of the company resulting from such merger or
consolidation, or to which the Company sells or disposes of its assets, in
substantially the same proportion as their ownership in the Company immediately
before such merger, consolidation, sale or disposition.
2.4 Code
     “Code” means the Internal Revenue Code of 1986, as amended.
2.5 Company
     “Company” means El Paso Corporation (f/k/a/ El Paso Energy Corporation), a
Delaware corporation.
2.6 Deferred Compensation Plans
     “Deferred Compensation Plans” means the El Paso Corporation Deferred
Compensation Plan, 2001 Omnibus Incentive Compensation Plan, 1999 Omnibus
Incentive Compensation Plan, 1995 Incentive Compensation Plan, 1995 Omnibus
Compensation Plan, Strategic Stock Plan and other similar plans maintained by an
 

El Paso Corporation
Supplemental Benefits Plan   Page 2

 



--------------------------------------------------------------------------------



 



Employer and such additional deferred compensation plans as may be designated by
the Company from time to time.
2.7 Employer
     “Employer” means El Paso Corporation, and its subsidiaries.
2.8 Management Committee
     “Management Committee” means the committee appointed pursuant to
Section 3.1 to administer the Plan.
2.9 Participant
     “Participant” means each individual who participates in the Plan in
accordance with Section 4.
2.10 Pension Plan
     “Pension Plan” means the El Paso Corporation Pension Plan and any pension
plans maintained by an Employer.
2.11 RSP
     “RSP” means the El Paso Corporation Retirement Savings Plan.
2.12 Surviving Spouse
     “Surviving Spouse” means the person to whom surviving spouse death benefits
are to be paid pursuant to the terms of the Pension Plan.
SECTION 3 ADMINISTRATION
3.1 Management Committee
     This Plan shall be administered by the Management Committee consisting of
the Chief Executive Officer of the Company and such other senior officers of the
Company as he or she shall designate. Subject to the compensation committee (the
“Compensation Committee”) of the Board of Directors, the Management Committee
shall interpret the Plan, prescribe, amend and rescind rules relating to it,
select eligible Participants, and take all other action necessary for its
administration, which actions shall be final and binding upon all Participants.
No member of the Management Committee shall vote on any matter that pertains
solely to himself or herself.
 

El Paso Corporation
Supplemental Benefits Plan   Page 3

 



--------------------------------------------------------------------------------



 



SECTION 4 PARTICIPANTS
4.1 Participants
     The Management Committee shall determine and designate the officers and key
management employees of an Employer who are eligible to become Participants and
receive benefits under the Plan. Each Participant must be a selected management
or highly compensated employee, or entitled to qualified plan benefits in excess
of the Code Section 415 limitations on benefits. A Participant who is not a
selected management or highly compensated employee shall be eligible only for
the benefits described in Sections 5.1(a) and 5.2(a).
SECTION 5 BENEFITS
5.1 Supplemental Pension Benefits
     Upon termination of employment of a Participant, the Company shall pay or
cause to be paid to such Participant (or his or her Surviving Spouse in the case
of his or her death) supplemental pension benefits under this Plan which, when
combined with the amounts he or she is entitled to receive under the Pension
Plan shall be the actuarial equivalent of the retirement, or Surviving Spouse
death benefits, which would have been payable to the Participant or his or her
Surviving Spouse had the Pension Plan’s benefit formula been applied:
     (a) without regard to the limitations of Section 415 of the Code
(including, without limitation, the maximum benefit payable under
Section 415(b)(1), the actuarial reduction for early retirement of
Section 415(b)(2)(C), the reduction for limited service or participation of
Section 415(b)(5) and the combined limits of Section 415(e)),
     (b) by including in the Participant’s compensation during the period for
which the Pension Plan benefits are computed, to the extent not already done so
under the Pension Plan, any amount that has not been taken into account due to
the limitations of Section 401(a)(17) of the Code or due to a reduction of
compensation that has occurred pursuant to an election of the Participant under
Section 125 or Section 401(k) of the Code or under the Deferred Compensation
Plans, and
     (c) by taking into account any service granted to the Participant and any
benefit formula adjustments required by an employment contract.
     Supplemental pension benefits under this Section 5 shall be vested and
nonforfeitable to the same extent that the related benefits under the Pension
Plan are vested and nonforfeitable. Notwithstanding the preceding sentence, in
the event of a
 

El Paso Corporation
Supplemental Benefits Plan   Page 4

 



--------------------------------------------------------------------------------



 



Change in Control, the supplemental pension benefits computed under this
Section 5.1 shall be fully vested and nonforfeitable immediately.
5.2 Supplemental RSP Benefits
     Upon termination of employment of a Participant, the Company shall pay or
cause to be paid to such Participant (or his or her Beneficiary in the case of
his or her death) supplemental RSP benefits calculated as described below. The
Company shall periodically determine the amount of any additional Employer
matching contributions that would have been credited to a Participant’s account
under the RSP if his or her current election of Participant contributions had
been given effect and no adjustment of such contributions had occurred due to:
     (a) the maximum dollar limit under Code Section 415(c)(1)(A) on RSP annual
additions,
     (b) the maximum limit under Code Section 401(a)(17) on the compensation
taken into account under the RSP,
     (c) any further reductions in the compensation taken into account under the
RSP as a result of any deferrals of compensation elected by the Participant
pursuant to Section 125 or Section 401(k) of the Code or under the Deferred
Compensation Plans.
     From time to time, as determined by the Management Committee, the Company
shall allocate amounts equal to such additional Employer matching contributions
to a ledger account (the “Memorandum Account”) to be established in the El Paso
Corporation Deferred Compensation Plan, as it may be amended (the “Deferred
Compensation Plan”) for the Participant as of the time or times that such
amounts would have been contributed to the RSP if permitted thereunder. Interest
or earnings/losses, as applicable, will be credited to the balance in each
Participant’s Memorandum Account on a semi-monthly basis or at such other
intervals as may be determined by the Management Committee. The Management
Committee shall determine the rate of interest or earnings/losses periodically
and in so doing may take into account the earnings, losses, appreciation or
depreciation attributable to any discretionary investment made pursuant to
Section 6.2, and any other factors it deems appropriate. Notwithstanding any
other provision to the contrary, any and all supplemental RSP benefits
determined pursuant to this Plan shall be credited to the Deferred Compensation
Plan.
     Supplemental RSP benefits under this Section 5.2 shall be vested and
nonforfeitable to the same extent that the related benefits under the RSP are
vested and nonforfeitable.
 

El Paso Corporation
Supplemental Benefits Plan   Page 5

 



--------------------------------------------------------------------------------



 



5.3 Other Supplemental Benefits
     Upon the termination of employment of a Participant, the Company shall pay
or cause to be paid to such Participant (or his or her Beneficiary in the case
of his or her death) other supplemental benefits as determined by the Board and
contained in any other plan or program maintained by the Company or in the
Participant’s employment contract or other agreement with the Company. Other
supplemental benefits under this Section 5.3 shall be vested and nonforfeitable
to the extent provided in the applicable plan or program maintained by the
Company or the Participant’s employment contract or other agreement with the
Company.
5.4 Time and Manner of Payment
     The payment of any benefits shall be made as provided below. Such payment
or payments shall constitute a complete discharge of all obligations to the
Participant and his or her Surviving Spouse or Beneficiary under the Plan.
     (a) Supplemental Pension Benefit Payments. The amount of the payments under
this subparagraph 5.4(a) shall be determined pursuant to Section 5.5.
     (i) The payment of any supplemental benefits pursuant to Section 5.1 owed
to a Participant (or his or her Surviving Spouse) shall be made in a lump sum if
such Participant (A) terminates employment with the Employer prior to attaining
age 55, or (B) dies while employed with the Employer. The payment shall be made
as soon as practicable after the Participant’s termination of employment with
the Employer or death.
     (ii) In the absence of a valid, irrevocable election made by a Participant
pursuant to the provisions described in (iii) below, the payment of any
supplemental pension benefits pursuant to Section 5.1 owed to a Participant who
terminates employment with the Employer after attaining age 55 shall be made in
a lump sum as soon as practicable after the Participant terminates employment
with the Employer. The amount of such payments shall be determined under
Section 5.5 below.
     (iii) In the case of a benefit payable under Section 5.1, the Participant
may irrevocably elect one of the forms of payment described in (iv) below. Such
election must be made by the Participant before the later of (A) the date the
Participant attains age 53, or (B) 30 days after becoming a Participant. For
such election to become effective, the Participant must remain in continuous
active employment with the Employer for at least two years or, in the case of an
election made pursuant to clause (B), such Participant must remain in continuous
active employment for a minimum of six months following such election. In no
 

El Paso Corporation
Supplemental Benefits Plan   Page 6

 



--------------------------------------------------------------------------------



 



event will an election become effective if the Participant terminates employment
with the Employer prior to attaining age 55, or dies in service.
     (iv) A Participant may elect only one of the following forms of payment:
     (A) A lump sum;
     (B) Monthly payments made over a five-year period, notwithstanding the
earlier death of the Participant;
     (C) Monthly payments made over a ten-year period, notwithstanding the
earlier death of the Participant; or
     (D) Monthly payments made over the remaining life of the Participant.
     In the case of option (A), payment will be made as soon as practicable
after the Participant’s termination of employment with the Employer. In the case
of (B), (C) and (D), monthly payments will commence as soon as practicable after
the Participant’s termination of employment with the Employer.
     (b) Supplemental RSP Benefit Payments. The payment of any supplemental RSP
benefits pursuant to Section 5.2 owed to a Participant (or his or her
Beneficiary) shall be made in a lump sum as soon as practicable after the
Participant’s termination of employment with the Employer and shall be in an
amount equal to the Participant’s Memorandum Account balance at the time of such
payment, subject to other applicable terms and conditions of the Deferred
Compensation Plan (other than the time and manner of payment).
     (c) Other Supplemental Benefit Payments. The payment of any other
supplemental benefits pursuant to another plan or program maintained by the
Company or a Participant’s employment contract or other agreement with the
Company under Section 5.3 shall be made as provided in such other applicable
plan, program, employment contract or agreement.
5.5 Determination of Supplemental Pension Benefit Payments
     The amount of a payment of supplemental pension benefits pursuant to
Section 5.1 to a Participant (or his or her Surviving Spouse in the event of the
Participant’s termination of employment on account of death) shall be determined
by calculating the benefit according to the terms of the Pension Plan as a
single life annuity. If another form of payment is payable, the amount under
such form shall be actuarially equivalent to such single life benefit using the
interest rate and mortality assumptions for calculating lump sum distributions
under the Pension Plan.
 

El Paso Corporation
Supplemental Benefits Plan   Page 7

 



--------------------------------------------------------------------------------



 



5.6 Provisions Regarding Certain Former Sonat Employees
     (a) Definitions. For purposes of this Section 5.6:
     “Actuarial Equivalent” shall mean a benefit actuarially equal in value to
the value of a given benefit in a given form or schedule, based upon (1) the
1983 Group Annuity Mortality Table and (2) an interest rate equal to 5.24% (the
yield on new 7-12 year AA-rated general obligation tax-exempt bonds as
determined by Merrill Lynch & Co. (or its affiliates) and published in The Wall
Street Journal on December 30, 1999, all as set forth in the Sonat Supplemental
Plan).
     “Eligible Spouse” shall mean the person who was married to the Participant
under the laws of the State where the marriage was contracted throughout the
one-year period ending on December 31, 1999.
     “Sonat Retirement Plan” shall mean the Sonat Inc. Retirement Plan, as in
effect as of December 31, 1999.
     “Sonat Supplemental Plan” shall mean the Sonat Inc. Supplemental Benefit
Plan, as in effect on December 31, 1999.
     “Credited Service,” “Retirement Benefit,” “Survivors Benefit,” “Termination
of Employment,” “Vested Benefit,” “Vesting Date” and “Vesting Service” shall
have the meanings set forth in the Sonat Retirement Plan.
     (b) Supplemental Pension Benefits. Upon termination of employment of a
Participant who (1) was a Participant in this Plan on January 1, 2000, and
(2) was a “Participant” in Article II of the Sonat Supplemental Plan, the
supplemental pension benefits payable under this Plan, when expressed in the
form of a cash lump sum, shall equal the greater of (A) the amount determined
pursuant to Section 5.1 (calculated in lump sum form as provided in
Section 5.5), and (B) the Sonat Preserved Benefit (as defined below).
     The Sonat Preserved Benefit, expressed in the form of a cash lump sum,
shall be equal to the sum of:
     (i) the Actuarial Equivalent of the excess, if any, of (1) the amount that
hypothetically would have been payable to the Participant as a Retirement
Benefit or a Vested Benefit, as the case may be, under the Sonat Retirement Plan
if Sections 401(a)(17) and 415 of the Code were nonexistent and the provisions
of the Sonat Retirement Plan incorporating the limitations contained in Sections
401(a)(17) and 415 of the Code were inoperative, over (2) the amount which
hypothetically would have been payable to the Participant as a Retirement
Benefit or Vested Benefit, as the case may be, under the Sonat Retirement Plan
upon application of the actual terms of the Sonat Retirement Plan, assuming that
for purposes of
 

El Paso Corporation
Supplemental Benefits Plan   Page 8

 



--------------------------------------------------------------------------------



 



clauses (1) and (2) that (A) the Participant had a Termination of Employment
(other than death) on December 31, 1999, (B) the Participant elected to receive
such Retirement Benefit or Vested Benefit in the form of a single life annuity
commencing on the earliest date on which the Participant could have commenced
receipt of his Retirement Benefit or Vested Benefit, as the case may be, under
the terms of the Sonat Retirement Plan, and taking into account the repeal of
Code Section 415(e); plus
     (ii) if the Participant is entitled to a Retirement Benefit and had an
Eligible Spouse on December 31, 1999, the Actuarial Equivalent of the excess, if
any, of (1) the amount that hypothetically would have been payable to the
Eligible Spouse as a Survivors Benefit under the Sonat Retirement Plan upon the
death of the Participant if Sections 401(a)(17) and 415 of the Code were
nonexistent and Section 7.10 and the provisions of the Sonat Retirement Plan
incorporating the limitations contained in Sections 401(a)(17) and 415 of the
Code were inoperative, over (2) the amount which hypothetically would have been
payable to the Eligible Spouse as a Survivors Benefit under the Sonat Retirement
Plan upon application of the actual terms of the Sonat Retirement Plan, with
such excess to be valued as a reversionary annuity, payable immediately upon the
death of the Participant, and taking into account the repeal of Code
Section 415(e).
     (c) Supplemental RSP Benefits. Each person who (i) was a “Participant” in
Article III of the Sonat Supplemental Plan and (ii) is a Participant in this
Plan on January 1, 2000 shall have credited to a Memorandum Account established
under Section 5.2 an amount equal to the sum of (a) the balance of his Accounts
in the Sonat Supplemental Plan on December 31, 1999 (determined as set forth in
Section 3.2(c) of the Sonat Supplemental Plan) plus (b) the amount of any
credits made under Section 3.2(a) of the Sonat Supplemental Plan in 2000 with
respect to pay periods ending before January 1, 2000. Such credit shall be made
effective as of January 1, 2000, shall initially be credited to an Interest
Account (as defined in the El Paso Corporation Deferred Compensation Plan) and
shall be paid as provided in such Plan.
     (d) Vesting Benefits. Upon termination of employment (other than death)
after December 31, 1999 of an employee (whether or not a Participant in this
Plan) who was a “Participant” in Article IV of the Sonat Supplemental Plan, such
employee shall be entitled to a Vesting Benefit, payable in the form of a cash
lump sum that is equal in amount to the Actuarial Equivalent of the excess, if
any, of (i) the amount hypothetically payable to the employee as a Vested
Benefit under the Sonat Retirement Plan if (x) Section 5.01 of the Sonat
Retirement Plan were hypothetically amended to provide a Vesting Date based on a
period of Vesting Service equivalent to the actual Vesting Service of the
employee, and (y)
 

El Paso Corporation
Supplemental Benefits Plan   Page 9

 



--------------------------------------------------------------------------------



 



Sections 401(a)(17) and 415 of the Code were nonexistent and the provisions of
the Sonat Retirement Plan incorporating the limitations contained in
Sections 401(a)(17) and 415 of the Code were inoperative, over (ii) the amount
payable as a Vested Benefit under the Sonat Retirement Plan, assuming for
purposes of clauses (i) and (ii) that (A) the employee had a Termination of
Employment (other than death) on December 31, 1999, and (B) the employee
commenced receiving benefits under such clause in the form of a single life
annuity on the earliest date on which the employee could have commenced receipt
of a Vested Benefit under the Sonat Retirement Plan (had he or she been entitled
to such Benefit). The grant of Vesting Benefits shall not increase the
employee’s Credited Service under the Sonat Retirement Plan. Such cash lump-sum
payment shall be paid as soon as practicable (and within 30 days) after the
employee’s Termination of Employment.
     The Vesting Benefit payable under this Section 5.6(d) shall be reduced (but
not below $0) by (1) any amounts payable to the employee (when expressed as a
cash lump sum) under Section 5.1 of the Plan, and (2) by any amount paid to the
employee under Section 8.5(c) of the Sonat Supplemental Plan.
5.7 Provisions Regarding Certain Former Coastal Employees
     (a) Definitions. For purposes of this Section 5.7:
     “Actuarial Equivalent” shall mean any one of two or more benefits of
equivalent value as determined actuarially on the basis of such rate of interest
and rates of mortality as shall have been adopted for such purpose.
     “Coastal Pension Plan” shall mean the Pension Plan for Employees of The
Coastal Corporation or the Coastal Coal Company, LLC Pension Plan, as in effect
as of January 29, 2001.
     “Coastal Replacement Pension Plan” shall mean The Coastal Corporation
Replacement Pension Plan, as in effect as of January 29, 2001.
     “Retirement Income” shall mean a pension or any other payment or payments
payable under the terms of the Coastal Pension Plan.
     (b) Supplemental Pension Benefits. Upon termination of employment of a
Participant who (1) was a Participant in this Plan on January 29, 2001, and
(2) was a “Participant” in the Coastal Replacement Pension Plan, the
supplemental pension benefits payable under this Plan, when expressed in the
form of a cash lump sum, shall equal the greater of (A) the amount determined
pursuant to Section 5.1 (calculated in lump sum form as provided in
Section 5.5), and (B) the Coastal Preserved Benefit (as defined below).
 

El Paso Corporation
Supplemental Benefits Plan   Page 10

 



--------------------------------------------------------------------------------



 



     The Coastal Preserved Benefit, expressed in the form of a cash lump sum,
shall be equal to the sum of the Actuarial Equivalent of the excess, if any, of
(1) the amount that hypothetically would have been payable to the Participant as
Retirement Income under the Coastal Pension Plan if Sections 401(a)(17) and 415
of the Code were nonexistent and the provisions of the Coastal Pension Plan
incorporating the limitations contained in Sections 401(a)(17) and 415 of the
Code were inoperative, over (2) the amount which hypothetically would have been
payable to the Participant as Retirement Income under the Coastal Pension Plan
upon application of the actual terms of the Coastal Pension Plan, assuming for
purposes of clauses (1) and (2) that (A) the Participant had a Termination of
Employment (other than death) on January 29, 2001, and (B) the Participant
elected to receive such Retirement Income in the form of a single life annuity
commencing on the earliest date on which the Participant could have commenced
receipt of his Retirement Income under the terms of the Coastal Replacement
Pension Plan.
SECTION 6 GENERAL PROVISIONS
6.1 Unfunded Obligation
     The supplemental benefits to be paid to Participants and/or their Surviving
Spouses and Beneficiaries pursuant to this Plan are unfunded obligations of the
Company, and shall, until actual payment, continue to be part of the general
funds of the Company. The Company is not required to segregate any monies from
its general funds, or to create any trusts, or to make any special deposits with
respect to these obligations. Beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill these obligations shall
at all times remain in the Company. Any investments and the creation or
maintenance of any trust or memorandum accounts shall not create or constitute a
trust or a fiduciary relationship between the Management Committee or the
Employer and a Participant, or otherwise create any vested or beneficial
interest in any Participant or his or her Surviving Spouse or Beneficiary or his
or her creditors in any assets of the Employer whatsoever. The Participants and
their Surviving Spouses and Beneficiaries shall have no claim against the
Employer for any changes in the value of any assets which may be invested or
reinvested by the Company with respect to this Plan.
6.2 Discretionary Investment by Company
     The Management Committee, after consulting with the actuary employed by the
Company in conjunction with the Pension Plan, may from time to time direct the
investment by the Company of an amount sufficient to meet all or such portion of
the supplemental benefits to be paid under this Plan as the Management
Committee, in its sole discretion, shall determine. The Management Committee may
in its sole discretion determine that all or some portion of the amount to be
invested shall be paid into one or
 

El Paso Corporation
Supplemental Benefits Plan   Page 11

 



--------------------------------------------------------------------------------



 



more grantor trusts to be established by the Employer of which it shall be the
Beneficiary, and to the assets of which it shall become entitled as and to the
extent that Participants (or their Surviving Spouses or Beneficiaries in the
case of their deaths) receive benefits under this Plan. The Management Committee
may designate an investment advisor to direct investments and reinvestments of
the funds, including investments of any grantor trusts hereunder.
6.3 Incapacity of Participant, Surviving Spouse or Beneficiary
     If the Management Committee finds that any Participant, Surviving Spouse or
Beneficiary to whom a payment is payable under the Plan is unable to care for
his or her affairs because of illness or accident or is under a legal
disability, any payments due (unless a prior claim therefor shall have been made
by a duly appointed legal representative) at the discretion of the Management
Committee may be paid to the spouse, child, parent or brother or sister of such
Participant, Surviving Spouse or Beneficiary, or to any person whom the
Management Committee has determined has incurred expense for such Participant,
Surviving Spouse or Beneficiary. Any such payment shall be a complete discharge
of the obligations of the Company under the provisions of the Plan.
6.4 Nonassignment
     The right of a Participant or his or her Surviving Spouse or Beneficiary to
the payment of any amounts under the Plan may not be assigned, transferred,
pledged or encumbered nor shall such right or other interests be subject to
attachment, garnishment, execution or other legal process, except that any right
of a Participant or Beneficiary to the payment of any amounts under the Plan may
be waived, released or otherwise relinquished by a Participant to enable such
Participant to receive similar benefits under another plan or program maintained
by the Company.
6.5 No Right to Continued Employment
     Nothing in the Plan shall be construed to confer upon any Participant any
right to continued employment with the Company or a subsidiary nor interfere in
any way with the right of the Company or a subsidiary to terminate the
employment of such Participant at any time without assigning any reason
therefor.
6.6 Withholding Taxes
     Provision shall be made for the withholding of taxes under the Federal
Insurance Contributions Act as required by regulations and appropriate income
taxes shall be withheld from payments made to Participants pursuant to this
Plan.
 

El Paso Corporation
Supplemental Benefits Plan   Page 12

 



--------------------------------------------------------------------------------



 



6.7 Termination and Amendment
     The Board or the Compensation Committee may from time to time amend,
suspend, or terminate the Plan, in whole or in part, and if the Plan is
suspended or terminated, the Board or the Compensation Committee may reinstate
any or all of its provisions. The Management Committee may amend the Plan
provided that it may not suspend or terminate the Plan, substantially increase
the administrative cost of the Plan or increase the obligations of the Company,
or expand the classification of employees who are eligible to participate in the
Plan. No amendment, suspension or termination may, however, impair the right of
a Participant or his or her Surviving Spouse or Beneficiary to receive the
supplemental benefits accrued prior to the effective date of such amendment,
suspension or termination. The Board of Directors amended and restated the Plan
effective as of December 7, 2001. The Board of Directors had previously amended
and restated the Plan effective as of August 1, 1998, in connection with the
reorganization of the Company into a holding company structure whereby the
Company became the publicly held company and El Paso Natural Gas Company became
a wholly owned subsidiary. This Plan was assumed by the Company pursuant to an
Assignment and Assumption Agreement effective as of August 1, 1998, by and
between the Company and El Paso Natural Gas Company.
     If the Plan is terminated, Participants, Surviving Spouses and
Beneficiaries who have accrued benefits under the Plan as of the date of
termination will receive payment of such benefits at the times specified in the
Plan. Notwithstanding this or any other provision of the Plan to the contrary,
this Plan may not be terminated so long as the Pension Plan and/or RSP remain in
effect.
6.8 ERISA Exemption
     The portion of this Plan providing benefits in excess of the limitations of
Section 415 of the Code is intended to qualify for exemption from the Employee
Retirement Income Security Act of 1974 (“ERISA”) as an unfunded excess benefit
plan under Sections 3(36) and 4(b)(5) of ERISA. The portion of this Plan
providing benefits in excess of the limitation of Section 401(a)(17) of the Code
and other supplemental benefits is intended to qualify for exemption from Parts
II, III and IV of ERISA as a plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
6.9 Applicable Law
     The Plan shall be construed and governed in accordance with the laws of the
State Texas.
 

El Paso Corporation
Supplemental Benefits Plan   Page 13

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be amended and
restated effective as of December 7, 2001.

            EL PASO CORPORATION
      By:        /s/ Joel Richards III         Joel Richards III       
Executive Vice President
Human Resources and Administration     

     
Attest:
   
 
   
/s/ David L. Siddall
 
   
Corporate Secretary
   

 

El Paso Corporation
Supplemental Benefits Plan   Page 14

 